Exhibit 31.1 CERTIFICATIONS UNDER SECTION -OXLEY ACT OF 2002 I, Karl F. Lopker, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of QAD Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: June 29, 2017 /s/ KARL F. LOPKER Karl F. Lopker Chief Executive Officer QAD Inc.
